Sullivan, J. P.,
dissents in a memorandum as follows: The majority finds an issue of fact in the inconsistency between the certificate of insurance which indicates that Transamerica provided Ronel with coverage, including contractual liability, at all job locations in the State, and the two endorsements to the Transamerica policies in issue excluding coverage at the Lincoln Plaza site. This issue was never raised in the motion court. Instead, Hartford cited the certificate together with Transamerica’s payment of workers’ compensation benefits and its assumption of Ronel’s defense, without a disclaimer of coverage or reservation of rights, in support of an estoppel argument. As the majority concedes, neither Transamerica’s assumption of Ronel’s defense nor its payment of workers’ compensation benefits estops it from asserting the defense of noncoverage. (Schiff Assocs. v Flack, 51 NY2d 692.) Equally unavailing on any estoppel argument is the cited inconsistency between the certificate and policy endorsements since, as Transamerica aptly points out, Hartford never relied on the *427certificate and, in any event, it does not, and could not, claim any rights through subrogation that its insured, Ronel, might have in that regard. In view of both the obvious lack of merit to these estoppel arguments and Hartford’s failure to raise any issue as to the validity of Transamerica’s exclusionary endorsements, the motion court properly granted summary judgment dismissing the complaint.
In finding a factual issue as to the apparent conflict between the certificate and the endorsements, the majority strains to effect a result and, in doing so, violates the principle that a party may not raise a factual issue for the first time on appeal to defeat summary judgment. (First Intl. Bank v Blankstein & Son, 59 NY2d 436, 447.) The reason for such a prohibition is obvious. Had the issue been properly and fairly raised, it might well have been obviated by an evidentiary showing. (See, Telaro v Telaro, 25 NY2d 433, 439; 10 Carmody-Wait 2d, NY Prac § 70:417, at 688.)